Citation Nr: 0016654	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-32 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee replacement, currently rated 30 percent.

2.  Entitlement to an increased evaluation for a right knee 
disability, including genu recurvatum (currently rated 10 
percent) and arthritis (currently rated 10 percent).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to July 
1945, and from October 1945 to October 1948.  

This appeal arose from a February 1996 RO decision that 
denied an increase in a 30 percent rating for a left knee 
disability (then described as instability with degenerative 
arthritis) and denied an increase in a 10 percent rating for 
a right knee disability (then described as genu recurvatum 
with degenerative arthritis).  In August 1997, the Board 
remanded the claims.  Subsequently received evidence showed 
the veteran underwent a total left knee replacement in April 
1997.  In an April 1998 decision, RO assigned a 100 percent 
rating for the left knee disability from April 1997 through 
May 1998 (a one month temporary total convalescent rating 
followed by a one year total disability rating after 
implantation of the prosthesis), and from June 1998 the 
residuals of the left knee replacement were rated 30 percent.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).  In the 
April 1998 decision, the RO also assigned two separate 
ratings for the service-connected right knee disorder: 10 
percent for genu recurvatum, and 10 percent for degenerative 
arthritis.  The case was again remanded by the Board in 
October 1999.


FINDINGS OF FACT

1. The veteran's service-connected left knee replacement was 
previously assigned a temporary total rating for one year 
after implantation of the prosthesis, and the condition is 
now manifested by chronic severe weakness of the left leg.

2.  The veteran's service-connected right knee disability is 
manifested by arthritis with slight limitation of motion 
(full extension of 0 degrees and limitation of flexion to 105 
degrees) and by slight instability.  He does not currently 
have genu recurvatum of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating for a left knee 
replacement have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (1999).

2.  Right knee instability (previously rated as genu 
recurvatum) is 10 percent disabling, and right knee arthritis 
with limitation of motion is 10 percent disabling.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from January 1941 to July 
1945, and from October 1945 to October 1948.  His service 
medical records show injuries to both knees.  He underwent a 
left medial meniscectomy and was discharged from service 
because of his left knee disability.  In 1949, following 
service, the veteran underwent left knee surgery involving 
ligament reconstruction.  

Service connection for disabilities of both knees has been in 
effect since service.  The left knee disability was initially 
rated 30 percent since service.  The right knee disability 
was initially rated 0 percent, and in 1949 an increased 
rating of 10 percent  was assigned for the right knee 
condition (then described as genu recurvatum).  

Records in subsequent years show periodic treatment for the 
right and left knee conditions, and arthritis of both knees 
was found.  Records for many years do not show genu 
recurvatum of the right knee.

VA medical records in the 1990s note treatment for non-
service-connected disorders including heart and lung disease, 
lymphoma, etc.  The veteran was also periodically treated for 
knee problems.

A September 1995 VA outpatient record notes that the veteran 
had severe arthritis of the left knee, and he was referred 
for knee replacement surgery.  

On a December 1995 VA compensation examination, the veteran 
was noted to be 5 feet 8 inches tall and he weighed 235 
pounds.  He walked with a cane, exhibited some labored 
breathing, and had some pitting edema of the legs.  He had 75 
degrees flexion of the knees on both sides.  The ligaments of 
the right knee were strong.  He had anterior cruciate 
deficiency and healed scars on both sides of his left knee.  
The diagnoses included severe arthritis of the left knee and 
postoperative anterior cruciate deficiency of that knee, and 
moderate arthritis of the right knee.  The examiner said that 
the veteran was not suitable for any corrective type surgery 
on his left knee and it should be treated conservatively.  

A January 1996 VA outpatient record notes that the veteran 
was not a good candidate for left knee surgery due to risks 
associated with heart and lung disease.  Examination of the 
knees showed ligamentous instability and effusions. 

In an April 1996 statement, the veteran related that VA 
doctors wanted to do knee replacement surgery but decided 
against it because of his heart and lung problems.

The veteran was seen at a VA outpatient clinic in February 
1997 with complaints of left knee pain and swelling after he 
had fallen the previous evening when his knee gave way.  He 
also had complaints of shortness of breath, his pulse was 
rapid, and his skin was slightly diaphoretic.  It was noted 
that he was not a candidate for surgery because of severe 
chronic obstructive pulmonary disease and it was noted that 
he was on Coumadin for atrial fibrillation.  The impression 
was severe degenerative joint disease of the left knee.  

The veteran was seen by Joseph E. Snead, M.D. in March 1997 
for knee symptoms.  He reported he had not been able to walk 
on the knee because of pain and swelling the past few days.  
It was reported that the veteran had long-standing 
degenerative joint disease of his left knee, but had been 
unable to undergo a knee replacement because of difficulty 
with his heart.  (Dr. Snead's records reflect that he saw the 
veteran at the VA in the past.)  The veteran's left knee was 
aspirated and injected with cortisone and Xylocaine for 
relief of symptoms.   Dr. Snead noted that the injections 
could be repeated in 3-4 months if necessary.

The veteran was admitted to United Hospital Center later in 
March 1997 for gastrointestinal hemorrhage.  Additional 
admitting diagnoses were chronic obstructive pulmonary 
disease, coronary artery disease, possible recurrent small 
bowel lymphoma, coagulopathy secondary to Coumadin, 
peripheral neuropathy, atrial fibrillation, and urinary 
retention secondary to benign prostatic hypertrophy.  His 
gastrointestinal bleeding was stopped.  The admission 
physical examination noted left knee complaints and 
complaints of numbness in the lower extremities.  During the 
admission, he was evaluated by J. Patrick Galey, M.D. for 
left knee problems.  Dr. Galey reported that because of the 
veteran's medical problems knee surgery would involve an 
increased risk of complications including death.  The veteran 
very much wanted to have something done because of his 
lifestyle.  It was felt the veteran could have reconstructive 
surgery after his condition stabilized.  Dr. Galey felt that 
once the veteran's medical condition improved there would be 
an acceptable risk for knee replacement surgery, and the 
veteran was told to come to the doctor's office in a couple 
of weeks for further evaluation; no mention was made of any 
right knee complaints or pathology.  During the admission an 
abdominal CT scan noted a soft tissue mass, and an additional 
diagnosis noted during the admission was probable recurrent 
small bowel lymphoma.  

Records from United Hospital Center show the veteran was 
admitted in April 1997 for a left total knee replacement 
because of arthritis of the knee.  At discharge, the veteran 
was referred for knee rehabilitation therapy at United 
Transitional Care Center, and the veteran thereafter received 
such therapy into early May 1997.

The veteran returned to the VA outpatient clinic soon 
thereafter for treatment of his many medical problems.

At a September 1997 VA examination, the veteran complained of 
right knee instability and used a cane.  He said stability of 
the left knee was improved by the knee replacement surgery.  
Examination of the right knee showed full extension, and 
flexion was to 105 degrees.  The right knee had mild 
tenderness and 1+ swelling.  Some instability of the right 
knee was noted, and that knee had 1+ Drawer and Lachman's 
signs.  The left knee lacked 20 degrees of full extension and 
could be flexed to 95 degrees.  X-rays showed the left knee 
replacement was well-implanted and well-aligned, and the 
right knee had moderate degenerative arthritis.  Diagnoses 
included postoperative left knee replacement, and arthritis 
of the right knee with some instability.

In an April 1998 decision, the RO assigned a 100 percent 
rating for the left knee disability from April 1997 through 
May 1998 (a one month temporary total convalescent rating 
followed by a one year total disability rating after 
implantation of the prosthesis), and from June 1998 the 
residuals of the left knee replacement were rated 30 percent.  
The RO also assigned two separate ratings for the service-
connected right knee disorder: 10 percent for genu 
recurvatum, and 10 percent for degenerative arthritis.

The veteran was admitted to a VA medical center (VAMC) in May 
1998 for chest pain, unstable angina.  The hospital records 
note that among his serious medical disorders were deep vein 
thrombosis of the right leg and peripheral vascular disease, 
but the records do not refer to any orthopedic complaints of 
the knees.  

At a July 1998 VA examination of the left knee, the veteran 
reported that the knee felt steadier after the recent 
surgery, although if he did not use a cane or walked on 
uneven ground, his left knee would give way.  It was reported 
he had significant fatigability and lack of endurance of the 
left leg.  It was noted that he used a cane all the time, and 
flare-ups were not really a problem, but he had instability 
as described.  He had no dislocations, subluxations, 
inflammatory arthritis, or constitutional symptoms.  He had 
range of motion of the left knee from 5 to 95 degrees, with 
pain beginning at about 85 degrees.  The left knee was stable 
to varus and valgus stress.  X-rays revealed a well-aligned, 
well-placed, left total knee replacement with no evidence of 
loosening or other complications.  The diagnosis was 
residuals of a left total knee replacement with some loss of 
range of motion without complications.  The doctor noted, 
however, that the veteran was confined to walking with a cane 
and was qualified only for sedentary-type activity.

The veteran was admitted to a VAMC in February 1999 for 
worsening dyspnea.  The past medical history noted atrial 
fibrillation, chronic obstructive pulmonary disease, and 
congestive heart failure.  Examination of the lower 
extremities noted pitting edema, but no orthopedic 
abnormalities were described.  The hospital records show the 
veteran was able to walk down the hall and that he was taking 
Tylenol 3 for arthritis pain.  The discharge diagnoses 
included acute exacerbation of congestive heart failure 
secondary to myocardial infarction, chronic atrial 
fibrillation, chronic obstructive pulmonary disease, chronic 
renal insufficiency, left ventricular hypertrophy, and aortic 
stenosis.  

In a November 1999 statement, the veteran indicated he had 
not received recent treatment for his knee problems.

II.  Analysis

The veteran's claims for increased ratings for his service-
connected right and left knee disabilities are well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claims.  38 U.S.C.A. § 5107(a).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the more recent 
evidence is generally the most relevant in an increased 
rating claim, as the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A.  The left knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055, a 100 percent 
evaluation is assigned for one year following implantation of 
a prosthetic replacement of a knee joint (the one-year period 
begins to run after a one-month temporary total convalescent 
rating).  Thereafter, a minimum rating of 30 percent is in 
order, and a knee prosthesis with intermediate degrees of 
residual weakness, pain, or limitation of motion is rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A knee 
prosthesis with chronic residuals consisting of severe 
painful motion or weakness in the affected extremity warrants 
a 60 percent rating.

Following the veteran's total left knee replacement in April 
1997, he was entitled first to a one-month temporary total 
convalescent rating and then a one-year temporary total 
evaluation following implantation of the prosthesis, pursuant 
to 38 C.F.R. §§ 4.30 and 4.71a, Code 5055. This temporary 
total rating expired at the end of May 1998. Effective in 
June 1998, the RO assigned a 30 percent rating for the knee 
replacement, which is the minimum rating provided by Code 
5055.

The Board will not discuss intermediate degrees of ratings 
(under analogous Codes 5256, 5261, or 5262) as provided by 
Code 5055, as the Board finds that the veteran's left knee 
replacement meets the criteria for a 60 percent rating under 
Code 5055.

The latest VA examination of the left knee was in 1998 and 
shows that the veteran lacks full knee extension by 5 degrees 
and has limited flexion of 95 degrees (although flexion is 
further limited by pain at 85 degrees).  The left knee 
replacement does not exhibit loosening or other 
complications.  The veteran does not have left knee swelling 
or left thigh atrophy, and the knee is stable to varus and 
valgus stress.  However, on examination of the left knee it 
was noted that he was confined to the use of a cane for 
walking and even then limited to walking on level ground.  
The Board notes that the veteran has other non-service-
connected serious health problems, and the medical records 
show such problems contribute to his overall poor mobility.  
The 1999 VAMC admission for non-service-connected ailments 
mentions that the veteran was taking pain medication for 
arthritic pain.  If there is severe painful motion or 
weakness of the affected extremity, more than a year after a 
knee replacement, a 60 percent rating under Code 5055 is 
warranted.  With application of the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), the Board finds the veteran's left 
knee replacement is now manifested by chronic severe weakness 
of the left leg, and an increased rating, to 60 percent, is 
warranted.

B.  The right knee

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate code, a rating of 10 percent is warranted for 
each major joint affected by limitation of motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.

A 0 percent rating is warranted for limitation of leg flexion 
when it is limited to 60 degrees, a 10 percent rating is 
warranted when it is limited to 45 degrees, a 20 percent 
rating is warranted when it is limited to 30 degrees, and a 
30 percent rating is warranted when it is limited to 15 
degrees. 38 C.F.R. § 4.71a, Code 5260.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees, a 10 
percent rating is warranted when it is limited to 10 degrees, 
a 20 percent rating is warranted when it is limited to 15 
degrees, a 30 percent rating is warranted when it is limited 
to 20 degrees, and a 40 percent rating is warranted when it 
is limited to 30 degrees. 38 C.F.R. § 4.71a, Code 5261.  
Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion. 38 C.F.R. § 4.71, Plate II.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Code 5257. 

Genu recurvatum (acquired, traumatic, with weakness and 
insecurity in weight bearing objectively demonstrated) is 
rated 10 percent.  38 C.F.R. § 4.71a, Code 5263.

The RO has assigned a separate 10 percent rating for 
arthritis of the right knee and a separate 10 percent rating 
for genu recurvatum of the right knee.  Genu recurvatum means 
hyperextension of the knee (also called "back knee").  
Dorland's Illustrated Medical Dictionary at 547(26th ed. 
1981).  In the veteran's case, medical records for many 
years, including the 1997 VA examination of the right knee, 
do not show genu recurvatum of the knee.  Thus a compensable 
rating for genu recurvatum under Code 5263 is not in order. 

The medical records do, however, show both instability and 
arthritis of the right knee, and VA General Counsel's 
opinions have held that dual ratings for instability (Code 
5257) and arthritis (Codes 5003 and 5010) of a knee may be 
assigned. VAOPGCPREC 9-98 and 23-97.

The last VA compensation examination addressing the right 
knee condition was in 1997 and showed the knee had full 
extension (0 degrees) and limitation of flexion to 105 
degrees.  If rated strictly on range of motion under Codes 
5260 and 5261, a 0 percent rating would be assigned.  
However, the presence of arthritis with at least some 
limitation of motion supports a 10 percent rating under Codes 
5003 and 5010. Additional limitation of motion due to pain on 
use or during flare-ups, to the extent required for a rating 
in excess of 10 percent, has not been shown.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The VA examination also showed some instability of the right 
knee, although it does not appear to be more than slight in 
degree and ratable at 10 percent under Code 5257.  The 
evidence does not show moderate recurrent subluxation or 
lateral instability of the right knee as required for a 
higher rating under this code.

In sum, right knee instability (previously rated as genu 
recurvatum) is 10 percent disabling, and right knee arthritis 
with limitation of motion is 10 percent disabling.  The 
preponderance of the evidence is against the claim for an 
increased rating for the right knee disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER


An increased rating, to 60 percent, for a left knee 
disability is granted.

An increased rating for a right knee disability is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

